department of the treasury internal_revenue_service washington d c date cc el gl br2 gl-810229-98 uilc number release date memorandum for district_counsel rocky mountain district from subject joseph w clark senior technical reviewer branch general litigation waiver of sec_6672 notice by way of a general litigation transmittal_memorandum dated date you asked our views regarding a taxpayer’s ability to waive the notice requirement under sec_6672 this document is not to be cited as precedent you state in your memorandum that the principals of a corporate chapter debtor approached the irs regarding employment_tax deficiencies of the corporation they explained that a creditor of the corporation was seeking personal judgments against them the creditor does not currently have a lien of any kind against the principals and the principals would prefer the irs to have the first lien against their property for trust_fund_taxes they have agreed to accept responsibility for the trust_fund_taxes and would like the irs to immediately assess the trust_fund_taxes and file notices of federal tax_liens you state that subsection b of sec_6672 requires the irs to give the taxpayer notice of the proposed assessment and then allow the taxpayer days to contest the determination before the irs makes an assessment of the penalty you state that form_2751 proposed assessment of trust fund recovery penalty presently contains language waiving this day period however you were concerned that recent legislation might have affected the manner in which the irs should obtain such a waiver in particular you were concerned that of the irs restructuring and reform act of hereafter rra may have an impact on the ability of the irs to ask a taxpayer to waive the sec_6672 day notice period as you explained rra provides that no officer_or_employee of the united_states may request a taxpayer to waive the taxpayer’s right to bring a civil_action against the united_states for any_action taken in connection with the internal gl-810229-98 revenue laws except where the taxpayer waives the right knowingly and voluntarily or with the advice of a tax practitioner you were concerned that the form_2751 waiver of the sec_6672 notice period could in effect operate as a waiver of certain rights to bring civil actions against the united_states you concluded that the irs should therefore take steps to insure that the waiver is made knowingly and voluntarily when the taxpayer is without counsel you mentioned two types of civil actions which could be considered to have been effectively waived by a waiver of the sec_6672 notice period and agreement to the proposed assessment first you intimated that by such a waiver the taxpayer is in effect waiving the right to bring an action under sec_7433 as amended by the rra for failure of a collection employee to obtain approval before filing a notice of lien as required by rra to the contrary we do not believe that a waiver of the sec_6672 day notice period or the agreement to the assessment of the proposed trust fund recovery penalties would operate as a waiver of any action against the irs for violations of collection procedures which have not yet occurred second you were concerned that by waiving the right to days notice under sec_6672 the taxpayer has demonstrated agreement to the proposed assessment and commencement of collection action and therefore potentially waives the right to contest that action thus you reasoned that the waiver would in essence be a waiver of the right to bring an action for refund a potential form of civil_action we do not believe that the form_2751 waiver of notice and agreement to immediate_assessment precludes a taxpayer from bringing an action for refund while we have found no case expressly dealing with the preclusive effect if any of a form_2751 waiver we have found several analogous cases dealing with the preclusive effect of form 870-ad waivers see 988_f2d_454 3rd cir kretchmar v united_states cl_ct 763_f2d_818 6th cir 516_f2d_560 2nd cir 500_f2d_998 7th cir 255_f2d_193 8th cir 250_f2d_753 5th cir cert_denied 356_us_902 guggenheim v united_states 77_fsupp_196 ct_cl cert_denied 335_us_908 these cases acknowledge that the form 870-ad waiver does not meet the formal requirements for settlement embodied in the irc however the courts in these cases nevertheless held that a taxpayer can be equitably estopped from bringing a refund_suit in situations where the government has made concessions in a settlement agreement embodied in a form 870-ad waiver and has detrimentally relied upon the agreement by allowing the statute_of_limitations to expire on the conceded issues for contra view see 355_f2d_761 10th cir arguing that equitable_estoppel may not be an available remedy to enforce a form 870-ad gl-810229-98 settlement agreement and preclude a refund_suit because the agreement was not formally approved pursuant to the procedures prescribed for settlement with the irs in the tax code see also 826_f2d_896 9th cir the form 870-ad waiver situation is quite distinguishable from that of the form_2751 waiver the form 870-ad waivers in the above cited cases contained express language that the taxpayer was waiving the right to claim a refund and file a suit_for_refund form_2751 contains no such language further as mentioned above before the courts would apply equitable_estoppel to prevent a taxpayer from filing a refund_suit they require the government to show that it made actual concessions and relied upon the settlement to its detriment by not assessing the conceded tax claims before the statute_of_limitations has run in the situation you describe or in the routine situation where a form_2751 is sent to the taxpayer along with the notice of the proposed penalty see irm dollar_figure - the government is not conceding any claim and is not detrimentally relying on the waiver by allowing the statute_of_limitations to pass accordingly we conclude that the form_2751 waiver of the sec_6672 notice period is not a waiver of a right to a civil_action against the united_states in the present case and rra is not invoked rather by signing a form_2751 the taxpayers only waive the right to administrative appeal and to file a claim_for_abatement after assessment which we do not believe are civil actions as contemplated by the intent or language of rra but rather are merely administrative remedies further as previously stated we do not believe that the waiver operates as a waiver of the right to bring an action under sec_7433 for violation of collection procedures if you have any further questions please call the attorney assigned to this matter in branch at
